Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 12/09/2021, in which claims 1-26 are presented for the examination.


Allowable Subject Matter
Claims 6-8, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
1. Yamahana fails to teach, disclose, or suggest the control unit restore, in a case the setting information storage has failed, the setting information in the setting information storage, based on the setting information backed up in the setting information backup unit.
Response:
A failure in the setting information storage 210 results from a physical failure caused by a hardware fault or from a software logical failure.” Also, in para. [0085], “The operation control unit 216 determines whether there has been a change in the setting information stored in the setting information storage 210 since the setting information was backed up. “. Keeping these teachings in mind, and given the broadest reasonable interpretation to failing of a storage information storage, can be interpreted as change in setting information from software or logical fault.  Yamahana teaches that the correction parameter analysis unit determines the abnormal condition (Change) in correction parameters stored in storage (abstract, [0064]).  Since, the failure of storage device can be interpreted multiple ways, attorney is advised to amend the claim to read in particular way. Allowable subject matter is indicated as in claims 6-8, 19-21, attorney is advised to amend the claim limitations of the referenced claims in order to place the application in condition for allowance.
Therefore, examiner believes Yamahana teaches each and every limitations of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-18, 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamahana et al. (US 2015/0199813, referred herein after Yamahana).

As per claim 1, 13, 14, 26, Yamahana discloses a radiation imaging system comprising: 
a setting information storage configured to store setting information to be used for radiation imaging (Fig. 1, main storage 49, [0018]);
a setting information backup unit configured to back up the setting information stored in the setting information storage; and (Fig. 1, Fig. 2, correction parameter storage 37, [0017], [0021], storage 37 stores correction parameters which is interpreted as setting information as claimed);
a control unit configured to restore, in a case the setting information storage has failed, the setting information in the setting information storage, based on the setting information backed up in the setting information backup unit (abstract, [0064], “A correction parameter storage stores correction parameters in time series, the correction parameters being used for correction by which noise or artifact is reduced in processing performed by the reconstruction image unit. A correction parameter analysis unit determines whether or not an abnormal condition occurs based on a temporal change in the correction parameters stored in the correction parameter storage. A notification unit issues a notification indicating the occurrence of an abnormal”, specification of instant application, para. [0044] has defined “failure in the storage information storage” as “A failure in the setting information storage 210 results from a physical failure caused by a hardware fault or from a software logical failure.” Also, in para. [0085], “The operation control unit 216 determines whether there has been a change in the setting information stored in the setting information storage 210 since the setting information was backed up. “. Keeping these teachings in mind, and given the broadest reasonable interpretation to failing of a storage information storage, can be interpreted as change in setting information from software or logical fault.  Yamahana teaches that the correction parameter analysis unit determines the abnormal condition (Change) in correction parameters stored in storage (abstract, [0064])).

As per claim 2, 15, Yamahana discloses the radiation imaging system according to claim 1, wherein the control unit is configured to determine, based on a failure situation in the setting information storage, whether the setting information stored in the setting information storage is to be backed up into the setting information backup unit (abstract, [0064]).

As per claim 3, 16, Yamahana discloses the radiation imaging system according to claim 2, wherein, when the setting information storage does not experience a failure, the setting information backup unit backs up the setting information (abstract, [0023], [0064]).

As per claim 4, 17, Yamahana discloses the radiation imaging system according to claim 1, wherein in a case where the radiation imaging system is activated or a case where the radiation imaging system is shut down, the control unit determines whether the setting information storage experienced a failure ([0064]-[0065]).  

As per claim 5, 18, Yamahana discloses the radiation imaging system according to claim 1, wherein, in a case the setting information storage experiences a self-repairable failure, the control unit causes the setting information storage to be self-restored ([0003], [0031]).


As per claim 9, 22, Yamahana discloses the radiation imaging system according to claim 1, wherein the setting information includes information related to a radiation detection apparatus to be used for each imaging procedure (Fig. 1, [0018]).

As per claim 10, 23, Yamahana discloses the radiation imaging system according to claim 1, wherein the setting information includes an image processing parameter set for each imaging procedure ([0021]-[0022]).

As per claim 11, 24, Yamahana discloses the radiation imaging system according to claim 1, further comprising: an execution information storage configured to store execution information acquired through execution of radiation imaging; and an execution information backup unit configured to back up the execution information stored in the execution information storage ([0018]-[0020]).

As per claim 12, 25, Yamahana discloses the radiation imaging system according to claim 11, wherein the control unit is configured to determine whether the setting information storage or the execution information storage experienced a failure ([0064]-[0065]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Nishijima teaches a medical imaging device which is provided in a facility of a client; and an analyzing device which collects one or a combination of device identification setting information, device status information and client's operation data concerning the medical imaging device from the medical imaging device, analyzes a problem in operation concerning the medical imaging device of the client based on the device identification setting information, the device status information or the client's operation data which are collected, and outputs an analysis result to the medical imaging device.

Prosser teaches an apparatus for managing the provision of radiotherapy treatment. The method includes storing a database of calibration settings for a plurality of components of a first radiotherapy system. The calibration settings may be used by the first radiotherapy system to translate treatment plans into instructions for the plurality of components to carry out.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114